              Case 2:18-cv-00525-RSL Document 225
                                              226 Filed 04/09/21 Page 1 of 6



 1                                                           The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9    ADRIENNE BENSON AND MARY                      No. 2:18-cv-00525-RSL
      SIMONSON, individually and on behalf of all
10    others similarly situated,                    AMENDED STIPULATED
                                                    MOTION AND ORDER RE
11                                  Plaintiffs,     BRIEFING SCHEDULE ON
                                                    PLAINTIFFS’ MOTION FOR
12            v.                                    CLASS CERTIFICATION
                                                    AND PRELIMINARY
13    DOUBLE DOWN INTERACTIVE, LLC, et al.,         INJUNCTION
14                                  Defendants.
                                                    NOTING DATE: April 9, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                      Davis Wright Tremaine LLP
     STIPULATION AND ORDER (2:18-                                        920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104
     cv-00525-RSL)                                                  206.622.3150 main · 206.757.7700 fax
              Case 2:18-cv-00525-RSL Document 225
                                              226 Filed 04/09/21 Page 2 of 6



 1            On March 10, 2021, the Court noted that “if the parties agree that more time is necessary,
 2    they may file a stipulation to renote the motion for class certification.” Dkt. 206 at 3. On April
 3    1, 2021, the wife of one of the lead attorneys for Defendant Double Down Interactive, LLC
 4    (“Double Down”) went into premature labor, and that attorney will now be out of the office
 5    unexpectedly for several weeks. Double Down promptly requested that Plaintiffs agree to a
 6    modest extension to accommodate the circumstances, and Plaintiffs agreed. Consequently, the
 7    Parties have agreed—subject to Court approval—to the following stipulated briefing schedule
 8    on Plaintiffs’ motion for class certification and preliminary injunction, Dkt. 164:
 9                o Defendants’ opposition deadline: April 28, 2021
10                o Plaintiffs’ reply deadline and date for renote: May 10, 2021
11            In addition, because an extension of the briefing schedule, alone, would complicate the
12    Parties’ efforts to complete fact discovery prior to the July 6 deadline, the Parties respectfully
13    request that the Court extend the existing deadlines noted as set forth in its Order Setting Trial
14    Date and Related Dates, Dkt. 208, by approximately two weeks:
15                                                      Current Date            Proposed New Date
16     TRIAL DATE
                                                                                        (no change)
17                                                    November 1, 2021            November 1, 2021
18     Deadline for joining additional parties
                                                         April 5, 2021               April 19, 2021
19     Deadline for amending pleadings
                                                         May 5, 2021                  May 19, 2021
20     Reports from expert witnesses under
       FRCP 26(a)(2) due                                 May 5, 2021                  May 19, 2021
21     All motions related to discovery must be
       noted on the motion calendar no later
22     than the Friday before discovery closes
23     pursuant to LCR 7(d) or LCR 37(a)(2)
       Discovery completed by
                                                          July 6, 2021                July 20, 2021
24
       Settlement conference held no later than
                                                         July 18, 2021               August 2, 2021
25
       All dispositive motions must be filed and
26     noted on the motion calendar no later
       than the fourth Friday thereafter (see
27     LCR 7(d)(3))                                     August 3, 2021              August 17, 2021

                                                                                 Davis Wright Tremaine LLP
     STIPULATION AND ORDER (2:18-                                                   920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104
     cv-00525-RSL) - 1                                                         206.622.3150 main · 206.757.7700 fax
              Case 2:18-cv-00525-RSL Document 225
                                              226 Filed 04/09/21 Page 3 of 6



 1     All motions in limine must be filed by
 2     and noted on the motion calendar no                                            (no change)
       earlier than the second Friday thereafter.
 3     Replies will be accepted.                       October 4, 2021             October 4, 2021
       Agreed pretrial order due
 4                                                                                    (no change)

 5                                                    October 20, 2021            October 20, 2021
       Pretrial conference to be scheduled by
 6     the Court
       Trial briefs, proposed voir dire questions,
 7                                                                          (no change) October 27,
       proposed jury instructions, and trial
 8     exhibits due                                   October 27, 2021                     2021
       Length of Trial: 5-10 days
 9                                                           Jury                           Jury
10

11            Defendants state that in addition to this stipulation, they reserve their rights to seek
12    extension or relief from the existing schedule on other grounds.
13            For the reasons stated above, the Parties respectfully request that the Court grant this
14    stipulated motion and enter the attached [Proposed] Order.
15

16    DATED this 9th day of April, 2021.
17                                                     Respectfully submitted,
18                                                     DAVIS WRIGHT TREMAINE LLP
19                                                     Attorneys for Double Down Interactive, LLC
20
                                                       By s/ Jaime Drozd Allen
21                                                        Jaime Drozd Allen, WSBA #35742
                                                          Stuart R. Dunwoody, WSBA #13948
22                                                        Cyrus E. Ansari, WSBA #52966
                                                          Benjamin J. Robbins, WSBA # 53376
23                                                        920 Fifth Avenue, Suite 3300
                                                          Seattle, WA 98104
24                                                        Telephone: 206-757-8039
                                                          Fax: 206-757-7039
25                                                        E-mail: jaimeallen@dwt.com
                                                          E-mail: stuartdunwoody@dwt.com
26                                                        E-mail: cyrusansari@dwt.com
                                                          E-mail: benrobbins@dwt.com
27

                                                                                 Davis Wright Tremaine LLP
     STIPULATION AND ORDER (2:18-                                                 920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104
     cv-00525-RSL) - 2                                                       206.622.3150 main · 206.757.7700 fax
              Case 2:18-cv-00525-RSL Document 225
                                              226 Filed 04/09/21 Page 4 of 6



 1                                            DUANE MORRIS LLP
 2                                            Attorneys for International Game Technology
 3                                            By s/ William Gantz
                                                 William Gantz (admitted pro hac vice)
 4                                               Dana B. Klinges (admitted pro hac vice)
                                                 100 High Street, Suite 2400
 5                                               Boston, MA 02110-1724
                                                 Telephone: 857-488-4234
 6                                               E-mail: BGantz@duanemorris.com
                                                 E-mail: DKlinges@duanemorris.com
 7

 8                                            OGLETREE, DEAKINS, NASH, SMOAK &
                                              STEWART, P.C.
 9
                                              By: s/ Adam T. Pankratz
10
                                                 Adam T. Pankratz, WSBA #50951
11                                               1201 Third Avenue, Suite 5150
                                                 Seattle, WA 98101
12                                               Telephone: 206-693-7057
                                                 E-mail: adam.pankratz@ogletree.com
13

14
                                              EDELSON PC
15
                                              By: s/ Todd Logan
16                                                Rafey S. Balabanian*
                                                  Todd Logan*
17                                                Brandt Silver-Korn*
18                                                123 Townsend Street, Suite 100
                                                  San Francisco, CA 94107
19                                                Telephone: 415-212-9300
                                                  Fax: 415-373-9435
20                                                Email: rbalabanian@edelson.com
                                                  Email: tlogan@edelson.com
21                                                Email: bsilverkorn@edelson.com
22

23

24

25

26

27

                                                                     Davis Wright Tremaine LLP
     STIPULATION AND ORDER (2:18-                                       920 Fifth Avenue, Suite 3300
                                                                             Seattle, WA 98104
     cv-00525-RSL) - 3                                             206.622.3150 main · 206.757.7700 fax
              Case 2:18-cv-00525-RSL Document 225
                                              226 Filed 04/09/21 Page 5 of 6



 1                                                ORDER
 2            The Parties’ stipulated motion is GRANTED. Defendants’ deadline to respond to
 3    plaintiffs’ class certification and preliminary injunction motion, Dkt. 164, is April 28, 2021.
 4    Plaintiffs’ reply deadline is May 10, 2021.
 5            All existing case deadlines as set forth in the Court’s Order Setting Trial Date and
 6    Related Dates, Dkt. 208 are to be extended by approximately two weeks according to the
 7    following schedule:
 8

 9                  TRIAL DATE                                    November 1, 2021
10                  Deadline for joining additional parties         April 19, 2021
11                                                                  May 19, 2021
                    Deadline for amending pleadings
12                  Reports from expert witnesses under
                    FRCP 26(a)(2) due                               May 19, 2021
13                  All motions related to discovery must be
14                  noted on the motion calendar no later
                    than the Friday before discovery closes
15                  pursuant to LCR 7(d) or LCR 37(a)(2)

16                  Discovery completed by                          July 20, 2021

17                  Settlement conference held no later than       August 2, 2021
                    All dispositive motions must be filed and
18                  noted on the motion calendar no later
                    than the fourth Friday thereafter (see
19                                                                 August 17, 2021
                    LCR 7(d)(3))
20                  All motions in limine must be filed by
                    and noted on the motion calendar no
21                  earlier than the second Friday thereafter.
                    Replies will be accepted.                      October 4, 2021
22
                    Agreed pretrial order due                     October 20, 2021
23                  Pretrial conference to be scheduled by
24                  the Court
                    Trial briefs, proposed voir dire questions,
25                  proposed jury instructions, and trial
                    exhibits due                                  October 27, 2021
26
                    Length of Trial: 5-10 days                           Jury
27


     STIPULATION AND ORDER (2:18-
     cv-00525-RSL) -3
              Case 2:18-cv-00525-RSL Document 225
                                              226 Filed 04/09/21 Page 6 of 6



 1    IT IS SO ORDERED.
 2

 3                9th day of ___________,
      DATED this _____        April       2021.
 4

 5
                                            ___________________________________
                                            _________________________________
 6                                          ROBERT SS. LASNIK
                                            UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     STIPULATION AND ORDER (2:18-
     cv-00525-RSL) -3
